UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
BEHNAZ MORADNEJAD, et al.,          )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )               Civ. Action No. 14-1159 (ABJ)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendant.        )
____________________________________)

                                              ORDER

        On March 16, 2016, Magistrate Judge G. Michael Harvey issued a Report and

Recommendation [Dkt. # 21] (“R. & R.”) recommending that the Court deny plaintiffs’ Motion

for Summary Judgment [Dkt. # 14] and grant defendant’s Cross Motion for Summary Judgment

[Dkt. # 16]. Local Civil Rule 72.3(b) provides that “[a]ny party may file for consideration by the

district judge written objections to the magistrate judge’s proposed findings and

recommendations . . . within 14 days after being served with a copy thereof.” LCvR 72.3(b). The

Report and Recommendation advised the parties that “failure to file timely objections to the

findings and recommendations set forth in this report may waive your right of appeal from an order

of the District Court adopting such findings and recommendations.” R. & R. at 36. To date, no

objections have been filed. It is therefore

        ORDERED that the Report and Recommendation [Dkt. # 21] is ADOPTED in its entirety;

and it is